             Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 1 of 17



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )      Case No. CR-19-073-R
                                                  )
DOMINIC EUGENE HUNT,                              )
                                                  )
                Defendant.                        )

                                           ORDER

          Before the Court is Defendant Dominic Hunt’s Motion in Limine to Exclude

Ballistic Evidence, or Alternatively, for a Daubert Hearing. Doc. No. 67. The Government

has responded in opposition to the motion. Doc. No. 81. Upon review of the parties’

submissions, the Court denies Defendant’s motion.

     I.      Background

          On November 6, 2019, a federal grand jury returned a nine-count, third superseding

indictment charging Defendant with, as relevant here, two counts of being a felon in

possession of ammunition. Doc. No. 41. The two counts—Counts Eight and Nine—stem

from two shootings: One in January of 2019 and another in February of 2019. Id. During

the Oklahoma Police Department’s (OCPD) investigation at the scene of the first shooting,

officers found a Blazer 9mm Luger cartridge casing—the basis for Count Eight. Id. at 5–

6. During the OCPD’s investigation at the scene of the second shooting, officers found a

Blazer 9mm Luger cartridge casing and two Winchester 9mm Luger cartridge casings—

the basis for Count Nine. Id. at 6. Ronald Jones, a firearm and toolmark examiner for the

                                              1
            Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 2 of 17



OCPD, examined the casings and concluded that all four casings were likely fired from the

same unknown firearm, potentially a Smith & Wesson 9mm Luger caliber pistol. Doc. Nos.

81–1, 81–2. Howard Kong, a firearm and toolmark examiner for the Bureau of Alcohol,

Tobacco, Firearms and Explosives’ (ATF) Forensic Science Laboratory, found the same.

Doc. No. 81–4. The Government anticipates calling Mr. Jones and Mr. Kong at trial to

“testify regarding their training, experience, and qualifications, the basis for firearms

identification, their methods of examination in this case, their findings, and the basis for

those findings.” Doc. No. 81, pp. 4–5. Specifically, the Government intends its experts to

testify that:

         (1) the ammunition charged in Count Eight was not fired from the Springfield
         Armory 9mm Luger caliber pistol [the Defendant’s brother] had on March 11, 2019;
         (2) the ammunition charged in Count Eight was not fired from the Smith & Wesson
         .40 caliber pistol [the Defendant’s cousin] was convicted of possessing on January
         20, 2019; (3) the probability the ammunition charged in Count Nine were fired in
         different firearms is so small it is negligible; (4) the ammunition charged in Count
         Nine was not fired from [the] Smith & Wesson .40 caliber pistol . . . ; (5) the
         probability the ammunition charged in Counts Eight and Nine were fired in different
         firearms is so small it is negligible; and (6) the unknown firearm was likely a Smith
         & Wesson 9mm Luger caliber pistol.

Id. Defendant now moves to exclude the testimony of Mr. Jones and Mr. Kong, or

alternatively, for a Daubert hearing. Doc. No. 67.

   II.      Legal Standard

         When it comes to the admissibility of expert evidence, district courts maintain the

role of gatekeeper. Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1232 (10th Cir. 2005). In

that role, district courts must adhere to Federal Rule of Evidence 702, which demands that

courts “assess proffered expert testimony to ensure it is both relevant and reliable. ” United


                                               2
          Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 3 of 17



States v. Avitia-Guillen, 680 F.3d 1253, 1256 (10th Cir. 2012). To do this, “the district

court generally must first determine whether the expert is qualified . . . .” United States v.

Nacchio, 555 F.3d 1234, 1241 (10th Cir.2009) (en banc). If the expert is sufficiently

qualified, then “the court must determine whether the expert’s opinion is reliable . . . .” Id.

“Although a district court has discretion in how it performs its gatekeeping function, ‘when

faced with a party’s objection, [the court] must adequately demonstrate by specific findings

on the record that it has performed its duty as gatekeeper.’” Avitia-Guillen, 680 F.3d at

1257 (quoting Goebel v. Denver & Rio Grande W. R.R. Co., 215 F.3d 1083, 1088 (10th

Cir. 2000)). “The proponent of expert testimony bears the burden of showing that its

proffered expert’s testimony is admissible.” Nacchio, 555 F.3d at 1241.

       Here, Defendant Hunt does not object to the relevancy of the experts’ testimony nor

to the experts’ qualifications. Defendant objects only to the reliability of the experts’

testimony. Doc. No. 67, pp. 11–18. Therefore, the Court need only address whether the

experts’ testimony is reliable. See Avitia-Guillen, 680 F.3d at 1257.

       “To determine reliability, courts assess the reasoning and methodology underlying

the [experts’] opinion . . . .” Thompson v. APS of Oklahoma, LLC, No. CIV-16-1257-R,

2018 WL 4608505, at *4 (W.D. Okla. Sept. 25, 2018) (internal quotation marks and

citation omitted). “The reliability standard is lower than the merits standard of correctness,

and plaintiffs need only show the Court that their experts’ opinions are reliable, not that

they are substantively correct.” Id. (internal quotation marks and citation omitted). In

Daubert v. Merrell Dow Pharmaceuticals, Inc., 5093 U.S. 579 (1993), the Supreme Court

provided a non-exhaustive list of factors to aid in this determination:

                                              3
             Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 4 of 17



        (1) whether the particular theory can be and has been tested; (2) whether the theory
        has been subjected to peer review and publication; (3) the known or potential rate
        of error; (4) the existence and maintenance of standards controlling the technique’s
        operation; and (5) whether the technique has achieved general acceptance in the
        relevant scientific or expert community.

United States v. Baines, 573 F.3d 979, 985 (10th Cir. 2009) (citing Daubert, 509 U.S. at

592–94).1 The reliability inquiry, however, is fact- and case-specific: no one factor is

dispositive or always applicable, and the goal remains “ensuring that an expert ‘employs

in the courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field.’” Bitler, 400 F.3d at 1233 (quoting Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999)).

    III.     Firearm Toolmark Identification

        In his motion, Defendant challenges the Governments use of firearm toolmark

identification. “Forensic toolmark identification is a discipline that is concerned with the

matching of a toolmark to the specific tool that made it. Firearm identification is a

specialized area of toolmark identification dealing with firearms, which involve a specific

category of tools.” United States v. McCluskey, No. 10-2734, 2013 WL 12335325, at *3

(D.N.M. Feb. 7, 2013) (citation omitted). “Toolmark identification is based on the theory

that tools used in the manufacture of a firearm leave distinct marks on various firearm

components, such as the barrel, breech face, or firing pins . . . [and] that the marks are

individualized to a particular firearm through changes the tool undergoes each time it cuts



1
  Daubert itself was limited to scientific evidence, see United States v. Baines, 573 F.3d 979, 985 (10th Cir. 2009),
but in Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), the Supreme Court made clear that the gatekeeping
obligation of the district courts described in Daubert applies, not just to scientific testimony, but to all expert
testimony. Id. at 141.

                                                         4
            Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 5 of 17



and scrapes metal to create an item in the production of the weapon.” Id. at 4. The field of

firearm toolmark examination is based on the theory that some of these markings will be

transferred to a bullet fired from the gun. Id. In conducting a firearm toolmark examination,

a firearms examiner observes three types of characteristics:

         (1) Class characteristics: i.e., the weight or caliber of the bullet, the number of lands
         and grooves, the twist of the lands and grooves, and the width of the lands and
         grooves, that appear on all bullet casings fired from the same type of weapon and
         are predetermined by the gun manufacturer;

         (2) Individual characteristics: unique, microscopic, random imperfections in the
         barrel or firing mechanism created by the manufacturing process and/or damage to
         the gun post-manufacture, such as striated and/or impressed marks, unique to single
         gun; and

         (3) Subclass characteristics: characteristics that exist, for example, within a
         particular batch of firearms due to imperfections in the manufacturing tool that
         persist during the manufacture of multiple firearm components mass-produced at
         the same time.

Ricks v. Pauch, No. 17-12784, 2020 WL 1491750, at *8–9 (E.D. Mich., 2020). Pursuant

to the theory used by the Government’s experts in this case—the Association of Firearms

and Toolmark Examiners (AFTE) method—“a qualified examiner can determine whether

two bullets were fired by the same gun by comparatively examining bullets and

determining whether ‘sufficient agreement’ of toolmarks exist,” meaning that there is

significant similarity in the individual markings found on each bullet. Id. at 9.




   IV.      Daubert Analysis




                                                 5
             Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 6 of 17



         The use of this type of firearm toolmark identification in criminal trials is “hardly

novel.” United States v. Taylor, 663 F. Supp. 2d 1170, 1175 (D.N.M. 2009). “For decades

. . . admission of the type of firearm identification testimony challenged by the defendant[]

has been semi-automatic . . . .” United States v. Monteiro, 407 F. Supp. 2d 351, 364 (D.

Mass. 2006); see also, e.g., United States v. Hicks, 389 F.3d 514 (5th Cir. 2004); United

States v. Johnson, 875 F.3d 1265, 1281 (9th Cir. 2017). Indeed, no federal court has deemed

such evidence wholly inadmissible. See United States v. Romero-Lobato, 379 F. Supp. 3d

1111, 1117 (D. Nev. 2019). Having been routinely admitted, “[c]ourts [are] understandably

. . . gun shy about questioning the reliability of [such] evidence,” Monteiro, 407 F.Supp.2d

at 364. However, because of the seriousness of the criticisms launched against the

methodology underlying firearms identification by Defendant in this case, the Court will

carefully assess the reliability of this methodology, using Daubert as a guide. See, e.g.,

Taylor, 663 F. Supp. 2d at 1176.2

         The first Daubert factor asks whether the experts’ particular theory can be and has

been tested. Daubert, 509 U.S. at 592–94. Defendant argues—without citation—that the

theory of firearm toolmark identification rests on an assumption that has not been properly

tested. Doc. No. 67, pp. 13–14. The Government responds that its experts’ testimony is

based upon the theory and methodology developed by the Association of Firearms and




2
  Some Courts have analyzed whether firearm toolmark identification can fairly be called “science” before evaluating
the Daubert factors. See United States v. Glynn, 578 F. Supp. 2d 567, 570 (S.D.N.Y. 2008). The Court need not
conduct such an analysis here. Though Defendant argues firearm toolmark identification is not a science, Doc. No.
67, p. 14, it is clearly “technical or specialized, and therefore within the scope of Rule 702.” United States v. Willock,
696 F. Supp. 2d 536, 571 (D. Md. 2010), aff’d sub nom. United States v. Mouzone, 687 F.3d 207 (4th Cir. 2012).

                                                            6
          Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 7 of 17



Toolmark Examiners (AFTE), and that this theory has been well tested. Doc. No. 81, pp.

15–16. The Court agrees.

       Put simply, the theory of firearm toolmark identification can be and has been tested.

See, e.g., The Association of Firearm and Tool Mark Examiners, Testability of the

Scientific Principle (last visited May 14, 2020), https://tinyurl.com/yal3ja4t (collecting

studies). This conclusion is supported by other courts within the Tenth Circuit that have

already addressed the issue at length, see, e.g., United States v. Taylor, 663 F. Supp. 2d

1170, 1176 (D.N.M. 2009) (“[T]he methods underlying firearms identification can, at least

to some degree, be tested and reproduced”), in addition to a number of other courts outside

the Circuit, see, e.g., Romero-Lobato, 379 F. Supp. 3d at 1118–19 (collecting cases where

“federal courts have held that the AFTE method can be and has been frequently tested” and

holding the same). Accordingly, this first Daubert factor weighs in favor of admissibility.

       The second Daubert factor asks whether the technique has been subjected to peer

review and publication. Daubert, 509 U.S. at 593–94. Defendant argues that there have not

been enough studies done of firearm toolmark identification, and that the studies available

have not been subject to peer review. Doc. No. 67, p. 14. The Government contends that

analysis recently provided by federal courts tells a different story. The Court agrees.

       In evaluating whether AFTE’s method of firearm toolmark identification satisfies

the second Daubert factor, the United States District Court for the District of Nevada

recently found that:

       AFTE publishes its own journal, the appropriately named ATFE Journal,
       which is subject to peer review. According to AFTE’s website, the AFTE
       Journal, “is dedicated to the sharing of information, techniques, and

                                             7
            Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 8 of 17



        procedures,” and the papers published within “are reviewed for scientific
        validity, logical reasoning, and sound methodology.” [What is the Journal?,
        The Association of Firearm and Tool Mark Examiners, https://afte.org/afte-
        journal/what-is-the-journal (last visited May 1, 2019)]. Several published
        federal decisions have also commented on the AFTE Journal, with all finding
        that it meets the Daubert peer review element. See U.S. v. Ashburn, 88
        F.Supp.3d 239, 245–46 (E.D.N.Y. 2015) (finding that the AFTE method has
        been subjected to peer review through the AFTE Journal); U.S. v. Otero, 849
        F.Supp.2d 425, 433 (D.N.J. 2012) (describing the AFTE Journal's peer
        reviewing process and finding that the methodology has been subjected to
        peer review); U.S. v. Taylor, 663 F.Supp.2d 1170, 1176 (D.N.M. 2009)
        (finding that the AFTE method has been subjected to peer review through the
        AFTE Journal and two articles submitted by the government in a peer-
        reviewed journal about the methodology); U.S. v. Monteiro, 407 F.Supp.2d
        351, 366–67 (D. Mass. 2006) (describing the AFTE Journal's peer reviewing
        process and finding that it meets the Daubert peer review element). And of
        course, the NAS and PCAST Reports themselves constitute peer review
        despite the unfavorable view the two reports have of the AFTE method.
Romero-Lobato, 379 F. Supp. 3d at 1119. The second Daubert factor thus weighs in favor

of admissibility.

        Defendant suggests that the studies mentioned above are insufficient because they

were not “black-box” studies.3 Doc. No. 67, p. 14. Defendant then cites the PCAST Report,

arguing that there has been only one black-box study on firearms identification and that

this one study has never been subject to peer review. Id. The PCAST Report cited by

Defendant “rejected studies that it did not consider to be blind, such as where the examiners

knew that a bullet or spent casing matched one of the barrels included with the test kit

. . . . ” However, “The PCAST Report did not reach a conclusion as to whether the AFTE



3
  A black-box study is a blind study where “many examiners are presented with many independent comparison
problems—typically involving ‘questioned’ samples and one or more ‘known’ samples—and asked to declare whether
the questioned samples came from the same sources as one of the known samples. The researchers then determine
how often examiners reach erroneous conclusions.” President’s Council of Advisors on Science and Technology,
Exec. Office of the President, Forensic Science in Criminal Courts: Ensuring Scientific Validity of Feature-
Comparison Methods, 49 (2016), available at https://tinyurl.com/j29c5ua.

                                                      8
          Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 9 of 17



method was reliable or not because there was only one study available that met its criteria.”

Id. The Court does not similarly restrict its judicial review to techniques tested through

black-box studies. The Court does, however, approve of the PCAST Report’s ultimate

conclusion: “[W]hether firearms analysis should be deemed admissible based on the

‘current evidence’ is a decision that should be left to the courts.” Id.

       The third Daubert factor asks whether the technique has a known or potential rate

of error. Daubert, 509 U.S. at 594. Defendant contends that because there is only one black-

box study, there is not enough information available to determine a known or potential rate

of error in the field of firearm toolmark identification. Doc. No. 67, p. 14. The Government

objects, citing federal cases discussing studies that evidence a low rate of error in firearms

analysis. Doc. No. 81, pp. 17–18. Again, the Court agrees with the Government.

       As noted above, the Court declines Defendant’s invitation to restrict judicial review

to techniques tested through black-box studies. “Daubert does not mandate such a

prerequisite for a technique to satisfy its error rate element.” Romero-Lobato, 379 F. Supp.

3d at 1120. Still, the Government bears the burden to demonstrate that its experts’

methodology is reliable. See Nacchio, 555 F.3d at 1241. To that end, the Government cites

federal cases that discuss a number of studies which report a low error rate for the AFTE

method. Doc. No. 81, p. 17 (citing Romero-Lobato, 379 F. Supp 3d at 1117–18 and United

States v. Otero, 849 F. Supp. 2d 425, 433–34 (D.N.J. 2012)). Those cases discuss, for

example, a Miami-Dade Study that reported a potential error rate of less than 1.2% and an

error rate by the participants of 0.07%, in addition to an Ames Study that reported a false

positive rate of 1.52%. Id.

                                               9
         Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 10 of 17



       Other federal courts examining the AFTE method’s rate of error have likewise

found it to be low. See, e.g., v. Ashburn, 88 F. Supp. 3d 239, 246 (E.D.N.Y. 2015) (“the

error rate, to the extent it can be measured, appears to be low, weighing in favor of

admission”); United States v. Taylor, 663 F. Supp. 2d 1170, 1177 (D.N.M. 2009) (“this

number [less than 1%] suggests that the error rate is quite low”). Even courts that have

found it impossible to calculate an absolute error rate for firearm toolmark identification,

have ultimately concluded that the known error rate is not “unacceptably high.” United

States v. Monteiro, 407 F. Supp. 2d 351, 367–68 (D. Mass. 2006). Defendant does not

introduce any contradictory studies. See Doc. No. 67, p. 14. Based on the record before the

Court, this third Daubert factor weighs in favor of admissibility.

       The fourth Daubert factor asks whether there are standards that control the

technique’s operation. Daubert, 509 U.S. 594. Defendant argues that there are no uniform

standards controlling the AFTE method of firearm toolmark identification, and that instead,

the AFTE method is based on subjective methodology. Doc. No. 67, p. 14. The

Government argues that this subjectivity does not weigh against admissibility under the

fourth Daubert factor. Doc. No. 81, p. 18. The Court disagrees.

       A main criticism of the AFTE method is that firearm examiners do not reach their

conclusions through objective criteria. See Romero-Lobato, 379 F. Supp. 3d at 1120-121.

Instead, examiners use a high-powered microscope, in conjunction with their experience

and training, to determine if there is “sufficient agreement” between the “unique surface

contours” of two firearm toolmarks. AFTE Theory of Identification, The Association of

Firearm and Tool Mark Examiners, available at https://afte.org/about-us/what-is-afte/afte-

                                            10
              Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 11 of 17



theory-of-identification (last visited May 14, 2020). “The statement that “sufficient

agreement” exists between two toolmarks means that the agreement of individual

characteristics is of a quantity and quality that the likelihood another tool could have made

the mark is so remote as to be considered a practical impossibility.” 4 Id. Ultimately, the

AFTE itself recognizes that their method is “is subjective in nature.” Id. So too have other

courts. See Romero-Lobato, 379 F. Supp. 3d at 1121 (collecting cases). This fourth factor,

unlike the previous three, weighs against admissibility.

           The fifth and final Daubert factor asks whether the theory or technique enjoys

general acceptance within the relevant community. Daubert, 509 U.S. at 594. Defendant

argues that the limitations of firearm toolmark identification is recent and growing, and

that because courts have not seriously considered all aspects of the field or tested its

reliability since the PCAST Report was published, the fifth Daubert factor is not satisfied

here. Doc. No. 67, p. 15. The Government responds arguing that nearly every court to have

addressed the issue has found that the AFTE method enjoys general acceptance within the




4
    The AFTE further details their methodology in the following manner:

           “[S]ufficient agreement” is related to the significant duplication of random toolmarks as evidence by the
           correspondence of a pattern or combination of patterns of surface contours. Significance is determined by the
           comparative examination of two or more sets of surface contour patterns comprised of individual peaks,
           ridges and furrows. Specifically, the relative height or depth, width, curvature and spatial relationship of the
           individual peaks, ridges and furrows within one set of surface contours are defined and compared to the
           corresponding features in the second set of surface contours. Agreement is significant when the agreement
           in individual characteristics exceeds the best agreement demonstrated between toolmarks known to have
           been produced by different tools and is consistent with agreement demonstrated by toolmarks known to have
           been produced by the same tool.

AFTE Theory of Identification, The Association of Firearm and Tool Mark Examiners, available at
https://afte.org/about-us/what-is-afte/afte-theory-of-identification (last visited May 14, 2020).


                                                            11
         Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 12 of 17



relevant community—both before and after publication of the PCAST Report. Doc. No.

81, p. 19. The Court agrees.

       The AFTE method easily satisfies this final factor. See Romero-Lobato, 379 F.

Supp. 3d at 1122 (collecting cases finding the AFTE theory to be widely accepted in the

relevant community and finding the same). In fact, the AFTE method used by the

Government’s experts here, is “the field’s established standard.” See Ashburn, 88 F. Supp.

3d at 246. That the NAS and PCAST Reports criticize the method does not undermine the

Court’s conclusion. “Techniques do not need to have universal acceptance before they are

allowed to be presented before a court.” Romero-Lobato, 379 F. Supp. 3d at 1122 (citing

Daubert, 509 U.S. at 588–99). Accordingly, this factor weighs in favor of admissibility.

       Balancing the Daubert factors, the Court finds that the Government’s expert

testimony, derived from the AFTE methodology, is reliable and therefore admissible—

though subject to the limitations discussed below. The only factor that weighs against

admissibility is the fourth Daubert factor, which highlights the AFTE’s subjective

processes. But, “the subjectivity of a methodology is not fatal under Rule 702 and

Daubert.” United States v. Ashburn, 88 F. Supp. 3d 239, 246 (E.D.N.Y. 2015). By its terms,

Federal Rule of Evidence 702 permits an expert with sufficient knowledge, experience, or

training to testify about a particular subject matter. See Fed. R. Evid. 702; Romero-Lobato,

379 F. Supp. 3d at 1120. Daubert does not impose a rigid requirement that the expert reach

a conclusion through an entirely objective set of criteria. See Daubert, 509 U.S. at 594–

595. Here, the lack of objective criteria is overcome by the Government’s introduction of

evidence demonstrating that the method has been tested, reviewed by peers and subject to

                                            12
          Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 13 of 17



publication, found to have a potential low rate of error, and widely accepted in the relevant

community. Moreover, Defendant has not cited a single case where a federal court has

completely prohibited firearms toolmark identification testimony under Daubert.

   V.      Federal Rules of Evidence 702(d)

        Next, Defendant argues that even if the expert testimony is admissible under

Daubert, the Government has not met its burden under Rule 702(d) to show that its experts

reliably applied the AFTE method in this case. Under that Rule:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise if:
        ...
               (d) the expert has reliably applied the principles and methods to the
               facts of the case.

Fed. R. Evid. 702(d). Here, Defendant makes four specific objections. He argues that the

Government has not complied with Rule 702(d) because its experts failed to document the

basis for their findings, that a second examiner did not verify or review the experts’ work,

and that the experts failed to comply with two “validity” requirements discussed by the

PCAST Report. Doc. No. 67, p. 17. The Government denies the validity of each objection.

Doc. No. 81, pp. 21–23.

        First, as the Government demonstrates, both Mr. Jones and Mr. Kong wrote detailed

reports explaining their analysis. Doc. Nos. 81–9, 81–10. Second, those reports were

reviewed by other examiners in the field. Doc. Nos. 81–1, 81–2, 81–3, 81–4. Finally, the

two validity requirements discussed by the PCAST Report—that experts must provide

evidence demonstrating their rigorous proficiency testing, in addition to whether they were

aware of any facts of the case that might influence their conclusion—are not required under

                                             13
           Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 14 of 17



Rule 702(d). Nevertheless, the Government has presented evidence demonstrating the

experience, certifications, and continued training of both experts. See Doc. Nos. 81–6, 81–

7, 81–8; cf Doc. No. 81–5. And both experts’ examination reports detail what case-specific

facts they were aware of when drawing their conclusions. See Doc. Nos. 81–1, 81–2.

Accordingly, the Court finds that Defendant’s objections are without merit.

   VI.      Daubert Hearing

         As an alternative, Defendant requests a Daubert hearing to require the Government

to prove that Mr. Jones’s and Mr. Kong’s testimony will be reliable before admitting their

testimony. Doc. No. 17. Again, the Government objects. Doc. No. 81, pp. 24–25. Nothing

requires the Court to hold a formal Daubert hearing in advance of qualifying an expert. See

Goebel v. Denver and Rio Grande Western RR Co., 215 F.3d 1083, 1087 (10th Cir. 2000);

see also Kumho Tire, 526 U.S. at 152 (“The trial court must have the . . . latitude . . . to

decide whether or when special briefing or other proceedings are needed to investigate

reliability”). Considering the parties’ briefing, in addition to the Daubert and Rule 702

analysis above, the Court finds it unnecessary to conduct such a proceeding here. See, e.g.,

Ashburn, 88 F. Supp. 3d at 244 (finding Daubert hearing unnecessary). The reliability of

the Government’s expert testimony has been sufficiently addressed on the briefs. See

Goebel, 215 F.3d at 1087 (noting that a Daubert hearing “is not mandated” and that a

district court may “satisfy its gatekeeper role when asked to rule on a motion in limine”).

   VII.     Expert Testimony Limitations

         In his penultimate argument, Defendant asks the Court to place limitations on the

Government’s firearm toolmark experts because the jury will be unduly swayed by the

                                            14
          Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 15 of 17



experts if not made aware of the limitations on their methodology. Doc. No. 67, p. 18. The

Government responds that no limitation is necessary because Department of Justice

guidance sufficiently limits a firearm examiner’s testimony. Doc. No. 81, pp. 23–24.

       Some federal courts have imposed limitations on firearm and toolmark expert

testimony. See, e.g., Ashburn, 88 F. Supp. 3d at 249. However, many courts have continued

to allow unfettered testimony. See, e.g., Romero-Lobato, 379 F. Supp. 3d at 1117.

       The general consensus is that firearm examiners should not testify that their
       conclusions are infallible or not subject to any rate of error, nor should they
       arbitrarily give a statistical probability for the accuracy of their conclusions.
       Several courts have also prohibited a firearm examiner from asserting that a
       particular bullet or shell casing could only have been discharged from a
       particular gun to the exclusion of all other guns in the world.
Id. (citing David H. Kaye, Firearm-Mark Evidence: Looking Back and Looking Ahead, 68

Case W. Res. L. Rev. 723, 734 (2018)).

       In accordance with recent guidance from the Department of Justice, see Doc. No.

81–11, the Government’s firearm experts have already agreed to refrain from expressing

their findings in terms of absolute certainty, and they will not state or imply that a particular

bullet or shell casing could only have been discharged from a particular firearm to the

exclusion of all other firearms in the world. Doc. No. 81, p. 24. The Government has also

made clear that it will not elicit a statement that its experts’ conclusions are held to a

reasonable degree of scientific certainty. Id.

       The Court finds that the limitations mentioned above and prescribed by the

Department of Justice are reasonable, and that the Government’s experts should abide by

those limitations. See Doc. No. 81–11, p. 3. To that end, the Governments experts:


                                               15
         Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 16 of 17



       [S]hall not [1] assert that two toolmarks originated from the same source to the
       exclusion of all other sources. . . . [2] assert that examinations conducted in the
       forensic firearms/toolmarks discipline are infallible or have a zero error rate. . . . [3]
       provide a conclusion that includes a statistic or numerical degree of probability
       except when based on relevant and appropriate data. . . . [4] cite the number of
       examinations conducted in the forensic firearms/toolmarks discipline performed in
       his or her career as a direct measure for the accuracy of a proffered conclusion. . . .
       . [5] use the expressions ‘reasonable degree of scientific certainty,’ ‘reasonable
       scientific certainty,’ or similar assertions of reasonable certainty in either reports or
       testimony unless required to do so by [the Court] or applicable law.

Id. As to the fifth limitation described above, the Court will permit the Government’s

experts to testify that their conclusions were reached to a reasonable degree of ballistic

certainty, a reasonable degree of certainty in the field of firearm toolmark identification,

or any other version of that standard. See, e.g., U.S. v. Ashburn, 88 F. Supp. 3d 239, 249

(E.D.N.Y. 2015) (limiting testimony to a “reasonable degree of ballistics certainty” or a

“reasonable degree of certainty in the ballistics field.”); U.S. v. Taylor, 663 F. Supp. 2d

1170, 1180 (D.N.M. 2009) (limiting testimony to a “reasonable degree of certainty in the

firearms examination field.”). Accordingly, the Government’s experts should not testify,

for example, that “the probability the ammunition charged in Counts Eight and Nine were

fired in different firearms is so small it is negligible,” see Doc. No. 81, p. 5. To the extent

Defendant wishes to question or clarify the experts’ findings, he may do so through cross

examination or through direct examination of his own firearm toolmark expert.

   VIII. Additional Expert Information

       Defendant’s final objection is to the alleged lack of information relating to Mr.

Jones’s expert testimony. Doc. No. 67, p. 19. Defendant claims that the Government should

be required to provide “a significantly more detailed summary of what it expects Mr. Jones


                                              16
           Case 5:19-cr-00073-R Document 84 Filed 06/01/20 Page 17 of 17



will testify about.” Id. Notably, Defendant provides no support for his objection, and the

Government has failed to respond in opposition. Upon review, the Court finds that the

Government has provided sufficient information relating to Mr. Jones’s expert testimony.

See Doc. No. 81, pp. 4–5; Doc. Nos. 81–1, 81–6, 81–7, 81–9.

   IX.      Conclusion

         For the forgoing reasons, the Court denies Defendant Hunt’s Motion in Limine to

Exclude Ballistic Evidence, or Alternatively, for a Daubert Hearing, Doc. No. 67.

         IT IS SO ORDERED this 1st day of June 2020.




                                            17
